EXHIBIT 10

 

MORGAN STANLEY

2007 EQUITY INCENTIVE COMPENSATION PLAN

 

1.        Purpose. The primary purposes of the Morgan Stanley 2007 Equity
Incentive Compensation Plan are to attract, retain and motivate employees, to
compensate them for their contributions to the growth and profits of the Company
and to encourage them to own Morgan Stanley Stock.

2.        Definitions. Except as otherwise provided in an applicable Award
Document, the following capitalized terms shall have the meanings indicated
below for purposes of the Plan and any Award:

“Administrator” means the individual or individuals to whom the Committee
delegates authority under the Plan in accordance with Section 5(b).

“Award” means any award of Restricted Stock, Stock Units, Options, SARs or Other
Awards (or any combination thereof) made under and pursuant to the terms of the
Plan.

“Award Date” means the date specified in a Participant’s Award Document as the
grant date of the Award.

“Award Document” means a written document (including in electronic form) that
sets forth the terms and conditions of an Award. Award Documents shall be
authorized in accordance with Section 12(e).

“Board” means the Board of Directors of Morgan Stanley.

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings, regulations and guidance thereunder.

“Committee” means the Compensation, Management Development and Succession
Committee of the Board, any successor committee thereto or any other committee
of the Board appointed by the Board to administer the Plan or to have authority
with respect to the Plan, or any subcommittee appointed by such Committee.

“Company” means Morgan Stanley and all of its Subsidiaries.

“Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards.

“Employee Trust” means any trust established or maintained by the Company in
connection with an employee benefit plan (including the Plan) under which
current and former employees of the Company constitute the principal
beneficiaries.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.

 

--------------------------------------------------------------------------------



“Fair Market Value” means, with respect to a Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Committee.

“Incentive Stock Option” means an Option that is intended to qualify for special
federal income tax treatment pursuant to Sections 421 and 422 of the Code, as
now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Document.

“Morgan Stanley” means Morgan Stanley, a Delaware corporation.

“Option” or “Stock Option” means a right, granted to a Participant pursuant to
Section 9, to purchase one Share.

“Other Award” means any other form of award authorized under Section 11 of the
Plan, including any such Other Award the receipt of which was elected pursuant
to Section 12(a).

“Participant” means an individual to whom an Award has been made.

“Plan” means the Morgan Stanley 2007 Equity Incentive Compensation Plan, as
amended from time to time in accordance with Section 15(e) below.

“Restricted Stock” means Shares granted or sold to a Participant pursuant to
Section 7.

“SAR” means a right, granted to a Participant pursuant to Section 10, to receive
upon exercise of such right, in cash or Shares (or a combination thereof) as
authorized by the Committee, an amount equal to the increase in the Fair Market
Value of one Share over a specified exercise price.

“Section 162(m) Participant” means, for a given fiscal year of Morgan Stanley,
any Participant designated by the Committee as a Participant whose compensation
may be subject to the limit on deductible compensation imposed by Section 162(m)
of the Code (or any successor provisions thereto).

“Section 162(m) Performance Goals” means the performance formula that was
approved by Morgan Stanley’s stockholders on March 22, 2001 or any other
performance formula or performance goals approved by Morgan Stanley’s
stockholders pursuant to Section 162(m) of the Code (or any successor provisions
thereto).

“Section 409A” means Section 409A of the Code (or any successor provisions
thereto).

“Shares” means shares of Stock.

“Stock” means the common stock, par value $0.01 per share, of Morgan Stanley.

“Stock Unit” means a right, granted to a Participant pursuant to Section 8, to
receive one Share or an amount in cash equal to the Fair Market Value of one
Share, as authorized by the Committee.

 

 

2

 

 

--------------------------------------------------------------------------------



“Subsidiary” means (i) a corporation or other entity with respect to which
Morgan Stanley, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Morgan
Stanley, directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.

“Substitute Awards” means Awards granted upon assumption of, or in substitution
for, outstanding awards previously granted by a company or other entity acquired
(directly or indirectly) by Morgan Stanley or with which Morgan Stanley
combines.

 

3.

Effective Date and Term of Plan.

(a)      Effective Date. The Plan shall become effective upon its adoption by
the Board, subject to its approval by Morgan Stanley’s stockholders. Prior to
such stockholder approval, the Committee may grant Awards conditioned on
stockholder approval, but no Shares may be issued or delivered pursuant to any
such Award until Morgan Stanley’s stockholders have approved the Plan. If such
stockholder approval is not obtained at or before the first annual meeting of
stockholders to occur after the adoption of the Plan by the Board, the Plan and
any Awards made thereunder shall terminate ab initio and be of no further force
and effect.

(b)      Term of Plan. No Awards may be made under the Plan after the date that
is five years from the date of shareholder approval.

 

4.

Stock Subject to Plan.

(a)      Overall Plan Limit. The total number of Shares that may be delivered
pursuant to Awards shall be 100,000,000 as calculated pursuant to Section 4(c).
The number of Shares available for delivery under the Plan shall be adjusted as
provided in Section 4(b). Shares delivered under the Plan may be authorized but
unissued shares or treasury shares that Morgan Stanley acquires in the open
market, in private transactions or otherwise.

(b)      Adjustments for Certain Transactions. In the event of a stock split,
reverse stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, extraordinary dividend or distribution, split-up, spin-off,
combination, reclassification or exchange of shares, warrants or rights offering
to purchase Stock at a price substantially below Fair Market Value or other
change in corporate structure or any other event that affects Morgan Stanley’s
capitalization, the Committee shall equitably adjust (i) the number and kind of
shares authorized for delivery under the Plan, including the maximum number of
Shares available for Awards of Options or SARs as provided in Section 4(d) and
the maximum number of Incentive Stock Options as provided in Section 4(e), and
(ii) the number and kind of shares subject to any outstanding Award and the
exercise or purchase price per share, if any, under any outstanding Award. In
the discretion of the Committee, such an adjustment may take the form of a cash
payment to a Participant. The Committee shall make all such adjustments, and its
determination as to what adjustments shall be made, and the extent thereof,
shall be final. Unless the Committee determines otherwise, such adjusted Awards
shall be subject to the same vesting schedule and restrictions to which the
underlying Award is subject.

 

 

3

 

 

--------------------------------------------------------------------------------



(c)      Calculation of Shares Available for Delivery. In calculating the number
of Shares that remain available for delivery pursuant to Awards at any time, the
following rules shall apply (subject to the limitation in Section 4(e)):

1.     The number of Shares available for delivery shall be reduced by the
number of Shares subject to an Award and, in the case of an Award that is not
denominated in Shares, the number of Shares actually delivered upon payment or
settlement of the Award.

2.     The number of Shares tendered (by actual delivery or attestation) or
withheld from an Award to pay the exercise price of the Award or to satisfy any
tax withholding obligation or liability of a Participant shall be added back to
the number of Shares available for delivery pursuant to Awards.

3.     The number of Shares in respect of any portion of an Award that is
canceled or that expires without having been paid or settled by the Company
shall be added back to the number of Shares available for delivery pursuant to
Awards to the extent such Shares were counted against the Shares available for
delivery pursuant to clause (1).

4.     If an Award is settled or paid by the Company in whole or in part through
the delivery of consideration other than Shares, or by delivery of fewer than
the full number of Shares that was counted against the Shares available for
delivery pursuant to clause (1), there shall be added back to the number of
Shares available for delivery pursuant to Awards the excess of the number of
Shares that had been so counted over the number of Shares (if any) actually
delivered upon payment or settlement of the Award.

5.     Any Shares underlying Substitute Awards shall not be counted against the
number of Shares available for delivery pursuant to Awards and shall not be
subject to Section 4(d).

(d)      Individual Limit on Options and SARs. The maximum number of Shares that
may be subject to Options or SARs granted to or elected by a Participant in any
fiscal year shall be 2,000,000 Shares. The limitation imposed by this
Section 4(d) shall not include Options or SARs granted to a Participant pursuant
to Section 162(m) Performance Goals.

(e)      ISO Limit. The full number of Shares available for delivery under the
Plan may be delivered pursuant to Incentive Stock Options, except that in
calculating the number of Shares that remain available for Awards of Incentive
Stock Options the rules set forth in Section 4(c) shall not apply to the extent
not permitted by Section 422 of the Code.

 

5.

Administration.

(a)      Committee Authority Generally. The Committee shall administer the Plan
and shall have full power and authority to make all determinations under the
Plan, subject to the express provisions hereof, including without limitation:
(i) to select Participants from among the Eligible Individuals; (ii) to make
Awards; (iii) to determine the number of Shares subject to each Award or the
cash amount payable in connection with an Award; (iv) to establish the terms and
conditions of each Award, including, without limitation, those related to
vesting, cancellation, payment, exercisability, and the effect, if any, of
certain events on a Participant’s Awards, such as the Participant’s termination
of employment with the Company; (v) to specify and approve the

 

 

4

 

 

--------------------------------------------------------------------------------



provisions of the Award Documents delivered to Participants in connection with
their Awards; (vi) to construe and interpret any Award Document delivered under
the Plan; (vii) to prescribe, amend and rescind rules and procedures relating to
the Plan; (viii) to make all determinations necessary or advisable in
administering the Plan and Awards, including without limitation determinations
as to whether (and if so as of what date) a Participant has commenced, or has
experienced a termination of, employment; (ix) to vary the terms of Awards to
take account of securities law and other legal or regulatory requirements of
jurisdictions in which Participants work or reside or to procure favorable tax
treatment for Participants; and (x) to formulate such procedures as it considers
to be necessary or advisable for the administration of the Plan.

(b)      Delegation. To the extent not prohibited by applicable laws or rules of
the New York Stock Exchange, the Committee may from time to time delegate some
or all of its authority under the Plan to one or more Administrators consisting
of one or more members of the Committee as a subcommittee or subcommittees
thereof or of one or more members of the Board who are not members of the
Committee or one or more officers of the Company (or of any combination of such
persons). Any such delegation shall be subject to the restrictions and limits
that the Committee specifies at the time of such delegation or thereafter. The
Committee may at any time rescind all or part of the authority delegated to an
Administrator or appoint a new Administrator. At all times, an Administrator
appointed under this Section 5(b) shall serve in such capacity at the pleasure
of the Committee. Any action undertaken by an Administrator in accordance with
the Committee’s delegation of authority shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to an Administrator.

(c)      Authority to Construe and Interpret. The Committee shall have full
power and authority, subject to the express provisions hereof, to construe and
interpret the Plan.

(d)      Committee Discretion. All of the Committee’s determinations in carrying
out, administering, construing and interpreting the Plan shall be made or taken
in its sole discretion and shall be final, binding and conclusive for all
purposes and upon all persons. In the event of any disagreement between the
Committee and an Administrator, the Committee’s determination on such matter
shall be final and binding on all interested persons, including any
Administrator. The Committee’s determinations under the Plan need not be uniform
and may be made by it selectively among persons who receive, or are eligible to
receive, Awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Documents, as
to the persons receiving Awards under the Plan, and the terms and provisions of
Awards under the Plan.

(e)      No Liability. Subject to applicable law: (i) no member of the Committee
or any Administrator shall be liable for anything whatsoever in connection with
the exercise of authority under the Plan or the administration of the Plan
except such person’s own willful misconduct; (ii) under no circumstances shall
any member of the Committee or any Administrator be liable for any act or
omission of any other member of the Committee or an Administrator; and (iii) in
the performance of its functions with respect to the Plan, the

 

 

5

 

 

--------------------------------------------------------------------------------



Committee and an Administrator shall be entitled to rely upon information and
advice furnished by the Company’s officers, the Company’s accountants, the
Company’s counsel and any other party the Committee or the Administrator deems
necessary, and no member of the Committee or any Administrator shall be liable
for any action taken or not taken in good faith reliance upon any such advice.

6.        Eligibility. Eligible Individuals shall include all officers, other
employees (including prospective employees) and consultants of, and other
persons who perform services for, the Company, non-employee directors of
Subsidiaries and employees and consultants of joint ventures, partnerships or
similar business organizations in which Morgan Stanley or a Subsidiary has an
equity or similar interest. Any Award made to a prospective employee shall be
conditioned upon, and effective not earlier than, such person’s becoming an
employee. Members of the Board who are not Company employees will not be
eligible to receive Awards under the Plan. An individual’s status as an
Administrator will not affect his or her eligibility to receive Awards under the
Plan.

7.        Restricted Stock. An Award of Restricted Stock shall be subject to the
terms and conditions established by the Committee in connection with the Award
and specified in the applicable Award Document. Restricted Stock may, among
other things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.

8.        Stock Units. An Award of Stock Units shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. Each Stock Unit awarded to a
Participant shall correspond to one Share. Upon satisfaction of the terms and
conditions of the Award, a Stock Unit will be payable, at the discretion of the
Committee, in Stock or in cash equal to the Fair Market Value on the payment
date of one Share. As a holder of Stock Units, a Participant shall have only the
rights of a general unsecured creditor of Morgan Stanley. A Participant shall
not be a stockholder with respect to the Shares underlying Stock Units unless
and until the Stock Units convert to Shares. Stock Units may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.

 

9.

Options.

(a)      Options Generally. An Award of Options shall be subject to the terms
and conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. The Committee shall establish (or
shall authorize the method for establishing) the exercise price of all Options
awarded under the Plan, except that the exercise price of an Option shall not be
less than 100% of the Fair Market Value of one Share on the Award Date.
Notwithstanding the foregoing, the exercise price of an Option that is a
Substitute Award may be less than the Fair Market Value per Share on the Award
Date, provided that such substitution complies with applicable laws and
regulations, including the listing requirements of the New York Stock Exchange
and Section 409A or Section 424, as applicable, of the Code. Upon satisfaction
of the conditions to exercisability of the Award, a Participant shall be
entitled to exercise the Options included in the Award and to have delivered,
upon Morgan Stanley’s receipt of payment of the exercise price and completion of
any other conditions or procedures specified by Morgan Stanley, the number of
Shares in respect of which the Options shall have

 

 

6

 

 

--------------------------------------------------------------------------------



been exercised. Options may be either nonqualified stock options or Incentive
Stock Options. Options and the Shares acquired upon exercise of Options may,
among other things, be subject to restrictions on transfer, vesting requirements
or cancellation under specified circumstances.

(b)      Prohibition on Restoration Option Grants. Anything in the Plan to the
contrary notwithstanding, the terms of an Option shall not provide that a new
Option will be granted, automatically and without additional consideration in
excess of the exercise price of the underlying Option, to a Participant upon
exercise of the Option.

(c)      Prohibition on Repricing of Options and SARs. Anything in the Plan to
the contrary notwithstanding, the Committee may not reprice any Option or SAR.
“Reprice” means any of the following or any other action that has the same
effect: (i) amending an Option or SAR to reduce its exercise price, (ii)
canceling an Option or SAR at a time when its exercise price exceeds the Fair
Market Value of one Share in exchange for an Option, SAR, Restricted Stock,
Stock Unit or other equity award, unless the cancellation or exchange occurs in
connection with a merger, acquisition, spin-off or other similar corporate
transaction; or (iii) taking any other action that is treated as a repricing
under generally accepted accounting principles; provided, however, that
adjustments pursuant to Section 4(b) shall not be deemed to be a repricing that
is prohibited by this Section 9(c).

(d)      Payment of Exercise Price. Subject to the provisions of the applicable
Award Document and to the extent authorized by rules and procedures of Morgan
Stanley from time to time, the exercise price of the Option may be paid in cash,
by actual delivery or attestation to ownership of freely transferable Shares
already owned by the person exercising the Option, or by such other means as
Morgan Stanley may authorize.

(e)      Maximum Term on Stock Options and SARs. No Option or SAR shall have an
expiration date that is later than the tenth anniversary of the Award Date
thereof.

10.     SARs. An Award of SARs shall be subject to the terms and conditions
established by the Committee in connection with the Award and specified in the
applicable Award Document. The Committee shall establish (or shall authorize the
method for establishing) the exercise price of all SARs awarded under the Plan,
except that the exercise price of a SAR shall not be less than 100% of the Fair
Market Value of one Share on the Award Date. Notwithstanding the foregoing, the
exercise price of any SAR that is a Substitute Award may be less than the Fair
Market Value of one Share on the Award Date, subject to the same conditions set
forth in Section 9(a) for Options that are Substitute Awards. Upon satisfaction
of the conditions to the payment of the Award, each SAR shall entitle a
Participant to an amount, if any, equal to the Fair Market Value of one Share on
the date of exercise over the SAR exercise price specified in the applicable
Award Document. At the discretion of the Committee, payments to a Participant
upon exercise of an SAR may be made in Shares, cash or a combination thereof.
SARs and the Shares that may be acquired upon exercise of SARs may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.

11.     Other Awards. The Committee shall have the authority to establish the
terms and provisions of other forms of equity-based or equity-related Awards
(such terms and provisions to be specified in the applicable Award Document) not
described above that the Committee

 

 

7

 

 

--------------------------------------------------------------------------------



determines to be consistent with the purpose of the Plan and the interests of
the Company, which Awards may provide for (i) cash or Stock payments based in
whole or in part on the value or future value of Stock or on any amount that
Morgan Stanley pays as dividends or otherwise distributes with respect to Stock,
(ii) the acquisition or future acquisition of Stock, (iii) cash or Stock
payments (including payment of dividend equivalents in cash or Stock) based on
one or more criteria determined by the Committee unrelated to the value of
Stock, or (iv) any combination of the foregoing. Awards pursuant to this Section
11 may, among other things, be made subject to restrictions on transfer, vesting
requirements or cancellation under specified circumstances.

 

12.

General Terms and Provisions.

(a)      Awards in General. Awards may, in the discretion of the Committee, be
made in substitution in whole or in part for cash or other compensation payable
to an Eligible Individual. In accordance with rules and procedures authorized by
the Committee, an Eligible Individual may elect one form of Award in lieu of any
other form of Award, or may elect to receive an Award in lieu of all or part of
any compensation that otherwise might have been paid to such Eligible
Individual; provided, however, that any such election shall not require the
Committee to make any Award to such Eligible Individual. Any such substitute or
elective Awards shall have terms and conditions consistent with the provisions
of the Plan applicable to such Award. Awards may be granted in tandem with, or
independent of, other Awards. The grant, vesting or payment of an Award may,
among other things, be conditioned on the attainment of performance objectives,
including without limitation objectives based in whole or in part on net income,
pre-tax income, return on equity, earnings per share, total shareholder return
or book value per share.

(b)      Discretionary Awards. All grants of Awards and deliveries of Shares,
cash or other property under the Plan shall constitute a special discretionary
incentive payment to the Participant and shall not be required to be taken into
account in computing the amount of salary, wages or other compensation of the
Participant for the purpose of determining any contributions to or any benefits
under any pension, retirement, profit-sharing, bonus, life insurance, severance
or other benefit plan of the Company or other benefits from the Company or under
any agreement with the Participant, unless Morgan Stanley specifically provides
otherwise.

(c)      Dividends and Distributions. If Morgan Stanley pays any dividend or
makes any distribution to holders of Stock, the Committee may in its discretion
authorize payments (which may be in cash, Stock (including Restricted Stock) or
Stock Units or a combination thereof) with respect to the Shares corresponding
to an Award, or may authorize appropriate adjustments to outstanding Awards, to
reflect such dividend or distribution. The Committee may make any such payments
subject to vesting, deferral, restrictions on transfer or other conditions.

(d)      Deferrals. In accordance with the procedures authorized by, and subject
to the approval of, the Committee, Participants may be given the opportunity to
defer the payment or settlement of an Award to one or more dates selected by the
Participant.

(e)      Award Documentation and Award Terms. The terms and conditions of an
Award shall be set forth in an Award Document authorized by the Committee. The
Award Document shall include any vesting, exercisability, payment and other
restrictions applicable to an Award (which

 

 

8

 

 

--------------------------------------------------------------------------------



may include, without limitation, the effects of termination of employment,
cancellation of the Award under specified circumstances, restrictions on
transfer or provision for mandatory resale to the Company).

(f)      Awards to Section 162(m) Participants. Except for Options and SARs the
shares underlying which are counted against the individual limit set forth in
Section 4(d), all Awards to Section 162(m) Participants shall be made pursuant
to the attainment of Section 162(m) Performance Goals as certified by the
Committee in accordance with the requirements of Section 162(m) of the Code.
Without any further action by the Board or the Committee, this Section 12(f)
shall cease to apply on the effective date of the repeal of Section 162(m) of
the Code (and any successor provision thereto).

 

13.

Certain Restrictions.

(a)      Stockholder Rights. No Participant (or other persons having rights
pursuant to an Award) shall have any of the rights of a stockholder of Morgan
Stanley with respect to Shares subject to an Award until the delivery of the
Shares, which shall be effected by entry of the Participant’s (or other
person’s) name in the share register of Morgan Stanley or by such other
procedure as may be authorized by Morgan Stanley. Except as otherwise provided
in Section 4(b) or 12(c), no adjustments shall be made for dividends or
distributions on, or other events relating to, Shares subject to an Award for
which the record date is prior to the date such Shares are delivered.
Notwithstanding the foregoing, the terms of an Employee Trust may authorize some
or all Participants to give voting or tendering instructions to the trustee
thereof in respect of Shares that are held in such Employee Trust and are
subject to Awards. Except for the risk of cancellation and the restrictions on
transfer that may apply to certain Shares (including restrictions relating to
any dividends or other rights) or as otherwise set forth in the applicable Award
Document, the Participant shall be the beneficial owner of any Shares delivered
to the Participant in connection with an Award and, upon such delivery shall be
entitled to all rights of ownership, including, without limitation, the right to
vote the Shares and to receive cash dividends or other dividends (whether in
Shares, other securities or other property) thereon.

(b)      Transferability. No Award granted under the Plan shall be transferable,
whether voluntarily or involuntarily, other than by will or by the laws of
descent and distribution; provided that, except with respect to Incentive Stock
Options, the Committee may permit transfers on such terms and conditions as it
shall determine. During the lifetime of a Participant to whom Incentive Stock
Options were awarded, such Incentive Stock Options shall be exercisable only by
the Participant.

14.     Representation; Compliance with Law. The Committee may condition the
grant, exercise, settlement or retention of any Award on the Participant making
any representations required in the applicable Award Document. Each Award shall
also be conditioned upon the making of any filings and the receipt of any
consents or authorizations required to comply with, or required to be obtained
under, applicable law.

 

 

9

 

 

--------------------------------------------------------------------------------



 

15.

Miscellaneous Provisions.

(a)      Satisfaction of Obligations. As a condition to the making or retention
of any Award, the vesting, exercise or payment of any Award or the lapse of any
restrictions pertaining thereto, Morgan Stanley may require a Participant to pay
such sum to the Company as may be necessary to discharge the Company’s
obligations with respect to any taxes, assessments or other governmental charges
(including FICA and other social security or similar tax) imposed on property or
income received by a Participant pursuant to the Plan or to satisfy any
obligation that the Participant owes to the Company. In accordance with rules
and procedures authorized by Morgan Stanley, (i) such payment may be in the form
of cash or other property, and (ii) in satisfaction of such taxes, assessments
or other governmental charges or of other obligations that a Participant owes to
the Company, Morgan Stanley may make available for delivery a lesser number of
Shares in payment or settlement of an Award, may withhold from any payment or
distribution of an Award, may permit a Participant to tender previously owned
Shares, or may enter into any other suitable arrangements to satisfy such
withholding or other obligation.

(b)      No Right to Continued Employment. Neither the Plan nor any Award shall
give rise to any right on the part of any Participant to continue in the employ
of the Company.

(c)      Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

(d)      Governing Law. The Plan and all rights hereunder shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to any conflicts or choice of law, rule or principle that might otherwise
refer the interpretation of the award to the substantive law of another
jurisdiction.

(e)      Amendments and Termination. The Board or Committee may modify, amend,
suspend or terminate the Plan in whole or in part at any time and may modify or
amend the terms and conditions of any outstanding Award (including by amending
or supplementing the relevant Award Document at any time); provided, however,
that no such modification, amendment, suspension or termination shall, without a
Participant’s consent, materially adversely affect that Participant’s rights
with respect to any Award previously made; and provided, further, that the
Committee shall have the right at any time, without a Participant’s consent and
whether or not the Participant’s rights are materially adversely affected
thereby, to amend or modify the Plan or any Award under the Plan in any manner
that the Committee considers necessary or advisable to comply with any law,
regulation, ruling, judicial decision, accounting standards, regulatory guidance
or other legal requirement. Notwithstanding the preceding sentence, neither the
Board nor the Committee may accelerate the payment or settlement of any Award,
including, without limitation, any Award subject to a prior deferral election,
that constitutes a deferral of compensation for purposes of Section 409A except
to the extent such acceleration would not result in the Participant incurring
interest or additional tax under Section 409A. No amendment to the Plan may
render any Board member who is not a Company employee eligible to receive an
Award at any time while such member is serving on the Board. To the extent
required by applicable law or the rules of the New York Stock Exchange,
amendments to the Plan shall not be effective unless they are approved by Morgan
Stanley’s stockholders.

 

 

10

 

 

 